--------------------------------------------------------------------------------

Exhibit 10.4



EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (the “Agreement”) is made and entered into
as of September 10, 2018 (the “Effective Date”) by and between Aquestive
Therapeutics, Inc. (the “Company”), and Lori Braender (the “Executive”).


WITNESSETH:


WHEREAS, the Company desires to employ the Employee as its Senior Vice
President, General Counsel; and


WHEREAS, the Company and the Executive desire that the terms of this Agreement
begin on September 10, 2018 (the “Effective Date”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto, intending to
be legally bound, hereby agree as follows:


1.           Employment.  During the Employment Term (as hereinafter defined),
the Executive agrees to be employed by and to serve the Company as its Senior
Vice President, General Counsel, and the Company agrees to employ and retain
Executive in such capacity. The Executive shall report directly to the Chief
Executive Officer of the Company (the “CEO”).  The Executive shall: (i) devote
the Executive’s entire business time, energy and skill to the affairs of the
Company; (ii) faithfully, loyally, and industriously perform all duties incident
to the position of Senior Vice President, General Counsel, as well as any other
duties consistent with the stature and responsibility of the Executive's
position as may from time to time be assigned by the CEO; and (iii) comply with
the Company’s policies in effect from time to time. Notwithstanding any
provision herein to the contrary, Executive shall not be precluded from devoting
reasonable periods of time required for serving as a member of one or more
advisory boards or boards of directors of companies or organizations or engaging
in other minor business activities, so long as such memberships or activities do
not interfere with the performance of Executive's duties hereunder and are not
directly or indirectly competitive with, nor contrary to, the business or other
interests of the Company, subject to prior approval by the CEO.


2.           Employment Term.  The term of this Agreement shall begin on the
Effective Date and continue until terminated in accordance with this Agreement
(the “Employment Term”).


3.           Compensation.


A.         Base Salary.  The Company shall pay Executive a base salary (the
“Base Salary”) at a rate of $375,000.00 per annum, payable in accordance with
the standard payroll practices of the Company. The Board of Directors of the
Company (the “Board”) will review Executive's Base Salary at least annually and,
with recommendations from the CEO, may increase but not decrease the then
current annual rate.



--------------------------------------------------------------------------------

B.         Annual Bonus.  Executive shall be eligible for a target annual
performance bonus (the “Annual Bonus”) of at least Fifty Percent (50%) of
Executive's Base Salary for each calendar year, provided the Company and
Executive each achieves performance targets established by the Board, with
recommendations from the CEO for the Company and Executive. The Annual Bonus
amount, if any, for a calendar year will be determined by the Board with
recommendations from the CEO and paid by the Company by March 15th of the
following calendar year, unless it is administratively impracticable to
determine and/or make the payment by such date. Except as otherwise provided by
this Agreement, the Executive must be employed by the Company on the day any
Annual Bonus payment is due and payable in order to receive said bonus payment.
If the Company exceeds established performance targets, the Board may, in its
sole discretion, with recommendations from the CEO, increase the amount of the
Annual Bonus.


C.          Stock Options.  Executive shall receive an award of 85,000 stock
options granted under the Aquestive Therapeutics, Inc. 2018 Equity Incentive
Plan effective the first day of Executive’s employment.  These stock options
will have an exercise price equal to the fair market value of the Company’s
stock on the first day of Executive’s employment and will vest Twenty-five
Percent (25%) on the first and second anniversaries of the grant with the
remaining Fifty Percent (50%) vesting on the third anniversary of the grant.  
The Executive shall be eligible to participate in other employee incentive plans
and equity-based compensation awards of the Company during the Employment Term
at the times and in the amounts as the Board in its sole discretion, with
recommendations from the CEO, shall determine.


4.           Additional Benefits.


A.           Executive Benefits.  During the Employment Term, Executive shall be
eligible to participate in such employee benefit plans as are generally
available to other senior executives of the Company.


B.           Paid Time Off.  The Executive will be allowed to take up to four
weeks of vacation each year, and shall be eligible for such sick leave and other
paid time off in accordance with the Company’ policies applicable to other
executives generally.


C.          Expense Reimbursement.  The Company will pay or reimburse Executive
for reasonable expenses incurred by Executive in connection with the performance
of the Executive’s duties and responsibilities under this Agreement, subject to
presentation of vouchers and compliance with generally applicable business
expense reimbursement policies of the Company.


5.            Termination.


A.           Termination for Cause.  The Company may terminate Executive's
employment for “Cause” if Executive:


(i)  is convicted of or pleads nolo contendre to a felony (or its equivalent
under applicable state law);


(ii)  commits fraud or a material act or omission involving dishonesty with
respect to the Company or any of its respective employees, customers or
affiliates;


2

--------------------------------------------------------------------------------

(iii)  willfully and repeatedly fails or refuses to carry out the material
responsibilities of Executive's employment by the Company (except where due to
physical or mental incapacity);


(iv)  engages in willful misconduct or a pattern of behavior which in either
case has had or is reasonably likely to have a significant adverse effect on the
Company;


(v)  willfully engages in any act or omission which is in material violation of
the Company’s policy, including but not limited to engaging in insider trading
transactions or disseminating inside information; or


(vi) commits a material breach of Executive's material obligations under this
Agreement, including but not limited to Section 8.


A decision to terminate the Executive's employment for Cause shall be made, if
at all, by the CEO, after consultation with the Board, upon reasonable notice to
Executive and an opportunity for Executive, together with counsel, to be heard
by the CEO, and the CEO finding that, in his good faith opinion, Executive
engaged in conduct set forth above and specifying the particulars thereof in
reasonable detail.  If the act or omission giving rise to the termination for
Cause is curable by Executive, the Company will provide thirty (30) days’
written notice to Executive of the Company’s intent to terminate the Executive
for Cause, with an explanation of the reason(s) for the termination for Cause
and, if Executive cures the act or omission within the 30-day notice period, the
Company will rescind the notice of termination and Executive's employment will
not be terminated for Cause at the end of the 30-day notice period. If Executive
has previously been afforded the opportunity to cure particular behavior and
successfully cured under this provision, the Company will have no obligation to
provide Executive with notice and an opportunity to cure a recurrence of that
behavior prior to a termination for Cause. For purposes of this Section 5(A), an
action or inaction shall not be treated as “willful misconduct” if authorized by
the CEO or the Board, or taken by Executive in the good faith belief that it was
in, or not opposed to, the best interests of the Company.


B.          Termination by Reason of Permanent Disability.  In a manner
consistent with the Americans with Disabilities Act and the Family and Medical
Leave Act, this Agreement may be terminated at the Company’s option immediately
upon notice to Executive if Executive shall suffer a Permanent Disability. For
purposes of this Agreement, the term “Permanent Disability” shall mean the
Executive's inability to perform the essential functions of the Executive’s job
under this Agreement, with or without reasonable accommodation, for a period of
150 consecutive days or for an aggregate of 180 days, whether or not
consecutive, in any twelve (12) month period, due to illness, accident or other
physical or mental incapacity, as determined by a duly licensed physician
mutually agreed to by both the Executive and the Company.


C.           Termination by Reason of Death.  In the event of the Executive's
death, the Executive's employment shall be deemed to have terminated on the date
of Executive's death.


3

--------------------------------------------------------------------------------

D.          Voluntary Resignation.  Executive may terminate this Agreement at
any time, subject to providing thirty (30) days' written notice to the Company.
The Company may waive such notice and/or set an earlier termination date,
without pay in lieu of notice.


E.          Termination without Cause.  The Company may terminate Executive's
employment under this Agreement at any time without Cause upon thirty (30) days’
prior written notice to Executive. The Company, at its sole discretion, may
relieve Executive of the Executive’s active duties during the notice period. 
Executive's termination without Cause will be effective upon the expiration of
the 30-day notice period. For purposes of this Agreement, a termination of
employment by the Company that purports to be for Cause, but is not in full
compliance with all of the substantive and procedural requirements relating to a
termination for Cause under this Agreement, shall be treated as a termination of
employment without Cause.


F.           Termination for Good Reason.  The Executive may terminate the
Executive’s employment under this Agreement at any time for Good Reason upon the
occurrence (or within 180 days following the occurrence, provided that the
Executive furnishes the Company with written notice of the Executive’s belief
that grounds for a Good Reason termination by the Executive exists no later than
sixty (60) days after becoming aware of the occurrence) of any one or more of
the following acts or omissions which, if curable, is not cured within thirty
(30) days after notice of the occurrence is provided by Executive: (1) any
action by the Company which results in a material diminution in Executive's
position, authority, duties or responsibilities as Senior Vice President,
General Counsel of the Company (including status, offices, titles and reporting
requirements contemplated by this Agreement); (2) a material breach by the
Company of its obligations under this Agreement, including, without limitation,
a reduction of Executive's Base Salary or target bonus opportunity in violation
of this Agreement; or (3) the Company requiring the Executive to be based at any
office location that is more than fifty (50) miles from its current headquarters
in Warren, New Jersey, except for travel reasonably required in connection with
the performance of the Executive's responsibilities hereunder.  Notwithstanding
the foregoing, if a “Change in Control” (as hereinafter defined) occurs, the
Executive will not have “Good Reason” to terminate the Executive’s employment
under this Agreement merely because the Executive reports to a senior executive
officer of a company that acquires the Company.


6.           Obligations of the Company Upon Termination.


A.          Termination for Cause.  In the event that the Executive's employment
under this Agreement is terminated for Cause, the Company shall have no
obligation to pay the Base Salary or any other compensation provided under this
Agreement, to or for the benefit of the Executive, for any period after the
effective date of such termination, or to pay the Target Annual Bonus or any
other bonus or incentive compensation for the fiscal year in which such
termination occurs; provided, however, that the Company shall promptly provide:
(i) all Base Salary earned by the Executive through the effective date of such
termination; (ii) any unpaid Annual Bonus earned by the Executive for the year
preceding the year in which the Executive’s employment terminates; and (iii) any
benefits under any plans of the Company in which the Executive is a participant,
consistent with the Executive's (or the Executive’s beneficiaries’) rights under
such plans.


4

--------------------------------------------------------------------------------

B.          Termination by Reason of Death or Permanent Disability.  In the
event that the Executive's employment under this Agreement terminates due to the
Executive’s death or is terminated by the Company due to the Executive's
Permanent Disability, the Company shall, within five (5) business days following
such termination, provide to the Executive (or the Executive’s estate or other
beneficiaries, as the case may be): (i) a cash payment consisting of the sum of
any previously unpaid Base Salary earned by the Executive through the date on
which the Executive’s employment terminates, any unpaid Annual Bonus earned by
the Executive for the year preceding the year in which the Executive’s
employment terminates, and any accrued and unused vacation pay for the year in
which the Executive’s employment terminates; (ii) any benefits under any plans
of the Company in which the Executive is a participant, to the full extent of
the Executive's (or the Executive’s beneficiaries') rights under such plans;
(iii) a cash payment consisting of the Executive's Target Annual Bonus for the
year of termination, pro-rated for the number of days the Executive is employed
during the calendar year in which the Executive’s employment terminates (“Pro
Rata Bonus”); and (iv) accelerated vesting of all outstanding stock options,
restricted stock units (“RSUs”), stock appreciation rights (“SAR”), restricted
stock (“Restricted Stock”) and other equity-based compensation awards as if the
Executive's employment had continued through the end of the year in which the
Executive’s employment terminates or, in the case of any such award that is
subject to “cliff vesting,” on a pro rata basis determined by a fraction the
numerator of which is the number of days during such vesting period, and the
denominator of which is the total number of days in the vesting period that have
elapsed as of the date the Executive’s employment terminates.  Notwithstanding
the immediately preceding sentence, with respect to any unvested stock options,
RSUs, SARs, Restricted Stock and other equity-based compensation that are
unvested at the time of termination of employment under this Section 6(B), and
which are subject to a performance condition or performance period that ends at
or after the date of employment termination, such awards will be assumed to have
been achieved at “target”, and the Executive will be entitled to receive a pro
rata share of such awards, determined by a fraction the numerator of which is
the number of days during the performance period in which Executive was
employed, and the denominator of which is the total number of days in the
performance period.  Stock options, SARs and other equity-based compensation
awards that are or become vested upon termination of the Executive's employment
due to death or Permanent Disability will be exercisable (if applicable) for at
least one year after the date of such termination or, if earlier, until the
expiration of the stated term of the award.


C.          Voluntary Resignation.  In the event that the Executive voluntarily
resigns from the Executive’s employment with the Company, the Company may, at
its discretion, continue the Executive's employment with the Company for any
part or the full duration of the 30-day notice period required under Section
5(D). In the event of said termination, the Company shall have no obligation to
pay the Base Salary or any other compensation provided under this Agreement to
or for the benefit of the Executive for any period after such termination;
provided, however, that the Company shall promptly provide: (i) all Base Salary
earned by the Executive through the date of such termination; (ii) any benefits
under any plans of the Company in which Executive is a participant, to the full
extent of the Executive's (or the Executive’s beneficiaries’) rights under such
plans.


5

--------------------------------------------------------------------------------

D.         Termination by the Company Without Cause or by Executive for Good
Reason--Unrelated to Change in Control. In the event that the Executive's
employment under this Agreement is terminated by the Company without Cause
(pursuant to Section 5(E)) or by the Executive for Good Reason (pursuant to
Section 5(F)), the Company shall provide to the Executive: (i) a cash payment
consisting of the sum of any previously unpaid Base Salary earned by the
Executive through the date on which the Executive’s employment terminates, any
unpaid Annual Bonus earned by the Executive for the year preceding the year in
which the Executive’s employment terminates, and any accrued and unused vacation
pay for the year in which the Executive’s employment terminates; (ii) any
benefits under any plans of the Company in which the Executive is a participant,
to the full extent of the Executive's (or the Executive’s beneficiaries') rights
under such plans; (iii) a cash payment consisting of the Executive's Pro Rata
Bonus for the year of termination; (iv) monthly payments for a period of twelve
(12) months (the “Severance Period”) following the termination of Executive's
employment equal to 1/12 of the sum of Executive's Base Salary and Target Annual
Bonus (in each case determined without regard to any reduction prior to the
termination of Executive's employment); (v) continuing coverage under the
Company’s group health and life insurance plans in which the Executive is a
participant immediately before the termination of the Executive’s employment (or
any successor plans), at the same levels and on the same terms and conditions as
are provided to similarly situated executives during the Severance Period (or,
if such coverage is not permitted by law or the applicable plan, the cash
equivalent of such coverage, grossed up if and to the extent necessary to negate
the tax impact of such payment and to negate the tax impact of the gross-up
payment); and (vi) full and immediate vesting of outstanding unvested stock
options, RSUs, SARs, Restricted Stock and other equity-based compensation awards
with any such stock options, SARs and other equity-based compensation awards
that are or become vested upon termination of the Executive's employment by the
Company without Cause or by the Executive for Good Reason remaining exercisable,
as applicable, for at least one year after the date the Executive's employment
terminates or, if earlier, until the expiration of the stated term of the award.
Notwithstanding the immediately preceding sentence, with respect to any unvested
stock options, RSUs, SARs, Restricted Stock and other equity-based compensation
that are unvested at the time of termination of employment under this Section
6(D), and which are subject to a performance condition or performance period
that ends at or after the date of employment termination, such awards will be
assumed to have been achieved at “target.”  The payments and benefits described
in parts (iv) – (vi) of this subsection shall be conditioned upon and subject to
the Executive's continuing compliance with the Executive’s obligations under
Section 8 of this Agreement, and the Executive's execution and delivery of a
general release substantially in the form annexed hereto as Exhibit A.


E.           Termination in Conjunction with a Change in Control.


(1)  Severance Protection Upon Involuntary Termination. In the event that,
during the period beginning one hundred and eighty (180) days before the
effective date of a Change in Control and ending twelve (12) months following
the effective date of a Change in Control, the Executive's employment is
terminated by the Company without Cause (pursuant to Section 5(E)) or by the
Executive for Good Reason (pursuant to Section 5(F)), the Executive shall be
entitled to the payments and benefits described in the preceding Section 6(D)
except (i) in lieu of the severance payments described in Section 6(D)(iv),
Executive will be entitled to receive an immediate cash payment of an amount
equal to twelve (12) months of the Executive's Base Salary and 1.0 times the
Target Annual Bonus (in each case determined without regard to any reduction
prior to the termination of Executive's employment); and (ii) the benefit
continuation period described in Section 6(D)(v) shall commence on the date the
Executive's employment terminates and expire twelve (12) months from such date
of termination. The payments and benefits described in the preceding sentence
and in Sections 6(D)(iv) and 6(D)(v) and the single sum severance payment
described in the preceding sentence shall be conditioned upon and subject to the
Executive's continuing compliance with the Executive’s obligations under Section
8 of this Agreement, and the Executive's execution and delivery of a general
release substantially in the form annexed hereto as Exhibit A.


6

--------------------------------------------------------------------------------

(2)  Definition of Change in Control. For the purposes of this Agreement, a
“Change in Control” shall be deemed to have occurred if (a) any person (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (“Exchange Act”)), or group (within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”)), becomes, in any
12-month period ending on the date of the most recent acquisition of the voting
securities of the Company or any successor entity by such person, persons, or
group, directly or indirectly, the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 40% or more of the outstanding
voting securities of the Company or successor entity; (b) there shall have been
consummated a consolidation, merger or reorganization of the Company or any
successor entity, unless the holders of the equity interests of the Company or
successor entity, immediately before such consolidation, merger or
reorganization own, directly or indirectly, at least a majority of the
outstanding voting securities or at least a majority of the aggregate fair
market value of the corporation or other entity resulting from such
consolidation, merger or reorganization; (c) a sale, transfer, liquidation or
other disposition of the Company or successor entity’s assets and properties
representing all or substantially all of the aggregate fair market value of such
assets and properties is consummated during any 12-month period; provided,
however, that no “Change in Control” shall be deemed to have occurred under this
Section 6(E)(2) unless such occurrence, event or condition shall constitute a
change in the ownership or effective control of the Company or any successor
entity or a change in the ownership of a substantial portion of the Company or
successor entity’s assets, each as determined under Section 409A(a)(2)(A)(v) of
the Code.


F.           409A Compliance. The Company shall take all reasonable actions to
ensure that none of the amounts earned or payable under this Agreement or under
any Company stock purchase, compensation or other equity incentive plan will
violate Section 409A of the Code. To the extent necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Code concerning payments to
“specified employees,” any amounts payable on account of the Executive's
separation from service shall be paid (or commence to be paid in the case of any
payments to be made in installments) on the first business day of the seventh
month following the Executive's date of termination (or death, if earlier) and
the first such payment shall include the cumulative amount of any payments that
would have been made prior to such date if not for such restriction, together
with interest at an annual rate equal to the minimum rate required by the Code
in order to avoid the imputation of interest on short-term loans between
employers and employees.  The date of the Executive’s termination of employment
shall be determined in accordance with Treasury Regulation Section 1.409A-1(h). 
Except as otherwise provide herein, any payment required as a result of a
termination of employment will be made (or, with respect to any payments to be
made in installments under this Agreement, commenced) within 45 days following
such event.  Notwithstanding anything else herein to the contrary, to the extent
that any payments due under the terms of this Agreement are conditioned upon the
delivery and non-revocation of a release, and if any of those payments are
determined to be nonqualified deferred compensation that is subject to the
requirements of Section 409A of the Code, and if the period for consideration
and revocation of such release spans two calendar years, then any such payment
shall not be made until the later of (i) the end of the revocation period
following delivery of the release, or (ii) the first business day of the second
calendar year.


7

--------------------------------------------------------------------------------

G.         Value of Insurance Coverage During Severance Period.  To the extent
any medical or dental plan covering any post-employment period is a
“self-insured medical reimbursement plan” under Section 105(h) of the Code, and
such coverage would be discriminatory thereunder, the value of the insurance
coverage during the post-termination coverage period (based upon premium value)
shall be reported as taxable income to the Executive, and the Company shall pay
the Executive promptly no later than January 15th of the year of coverage, such
additional cash payments as are necessary for the Executive to receive the same
net after-tax benefits (taking into account all federal, state and local income,
excise and employment taxes) that the Executive would have received under such
plans if the Executive had continued to receive such plan benefits while
employed with the Company; provided that any such additional cash payment that
would be so immediately paid shall be subject to the provisions of Section 6(F)
in connection with compliance with Section 409A of the Code.


7.           Section 280G.


A.         Notwithstanding any other provision of this Agreement or any other
plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or its affiliates or
subsidiaries to the Executive or for the Executive's benefit pursuant to the
terms of this Agreement or otherwise, including, without limitation, payments in
connection with a Change in Control or the vesting of shares of Restricted
Stock, RSUs, SARs, stock options or other equity awards or other non-cash
benefits or property), whether pursuant to the terms of this Agreement or any
other plan, arrangement, or agreement with the Company or any affiliated company
(the “Total Payments”) (“Covered Payments”) constitute parachute payments
(“Parachute Payments”) within the meaning of Section 280G of the Code and would,
but for this Section 7, be subject to the excise tax imposed under Section 4999
of the Code (or any successor provision thereto) or any similar tax imposed by
state or local law or any interest or penalties with respect to such taxes
(collectively, the “Excise Tax”), then prior to making the Covered Payments, a
calculation shall be made comparing (i) the Net Benefit (as defined below) to
the Executive of the Covered Payments after payment of the Excise Tax to (ii)
the Net Benefit to the Executive if the Covered Payments are limited to the
extent necessary to avoid being subject to the Excise Tax.  If the amount
calculated under (i) above is less than the amount under (ii) above, then the
Covered Payments will be reduced or cut back by the minimum extent necessary to
ensure that no portion of the Covered Payments is subject to the Excise Tax
(that amount, the “Reduced Amount”).  “Net Benefit” shall mean the present value
of the Covered Payments net of all federal, state, local, foreign income,
employment and excise taxes.


8

--------------------------------------------------------------------------------

B.           Any such reduction shall be made in accordance with Section 409A of
the Code and the following:


(i)          the Covered Payments which do not constitute nonqualified deferred
compensation subject to Section 409A of the Code shall be reduced first; and


(ii)          all other Covered Payments shall then be reduced as follows: (A)
cash payments shall be reduced before non-cash payments; and (B) payments to be
made on a later payment date shall be reduced before payments to be made on an
earlier payment date.


C.         Any determination required under this Section 7 shall be made in
writing in good faith by an independent accounting firm selected by the Company
(the “Accountants”). The Company and the Executive shall provide the Accountants
with such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 7. For purposes of making the
calculations and determinations required by this Section 7, the Accountants may
rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Accountants'
determinations shall be final and binding on the Company and the Executive. The
Company shall be responsible for all fees and expenses incurred by the
Accountants in connection with the calculations required by this Section 7.


D.          It is possible that after the determinations and selections made
pursuant to this Section 7 the Executive will receive Covered Payments that are
in the aggregate more than the amount provided for under this Section 7
(“Overpayment”) or less than the amount provided for under this Section 7
(“Underpayment”).


(i)          In the event that: (A) the Accountants determine, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accountants believe has a high probability of
success, that an Overpayment has been made or (B) it is established pursuant to
a final determination of a court or an Internal Revenue Service proceeding that
has been finally and conclusively resolved that an Overpayment has been made,
then the Executive shall pay any such Overpayment to the Company.


(ii)          In the event that: (A) the Accountants, based upon controlling
precedent or substantial authority, determine that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment, together with penalties accruing thereon, if
any, plus interest at the applicable federal rate (as defined in Section
7872(f)(2)(A) of the Code) from the date the amount would have otherwise been
paid to the Executive until the payment date, will be paid promptly by the
Company to or for the benefit of the Executive.


E.          The Company shall have the right to control all proceedings with the
Internal Revenue Service that may arise in connection with the determination and
assessment of any Excise Tax and, at its sole option, the Company may pursue or
forgo any and all administrative appeals, proceedings, hearings, and conferences
with any taxing authority in respect of such Excise Tax (including any interest
or penalties thereon).  Executive shall cooperate with the Company in any
proceedings relating to the determination and assessment of any Excise Tax and
shall not take any position or action that would materially increase the amount
of any Overpayment or Underpayment.


9

--------------------------------------------------------------------------------

8.          Covenants of the Executive.  In order to induce the Company to enter
into this Agreement and continue to employ the Executive hereunder, the
Executive hereby covenants and agrees as follows. For all purposes under this
Section 8 herein, references to “Company” shall be deemed to include the
Company’s wholly-owned subsidiaries, if any, and the Company’s “business” shall
mean film based delivery systems to deliver drug actives, nutraceuticals,
cosmaceuticals or flavors, and soluble film based packaging systems and such
other lines of business in which the Company or its wholly-owned subsidiaries,
if any, is actively engaged or actively pursuing and with respect to which
Executive has oversight responsibility or is otherwise substantively involved.


A.         Non-Competition.  During the Employment Term, including any
extensions thereof, and for a period of twelve (12) months immediately following
the termination of Executive's employment under this Agreement for any reason
other than death (the “Restrictive Period”), except as provided herein,
Executive shall not directly or indirectly: (a) engage in or in any manner be
connected or concerned, whether as an officer, director, stockholder, partner,
owner, employee, advisor, creditor, or otherwise with the development,
operation, management, or conduct of any business in the United States that
competes with the business of the Company being conducted at the time of such
termination; (b) solicit or otherwise attempt to divert business from or
interfere in the Company relationship with any supplier of the Company or any
customer served by the Company or and potential customer identified by the
Company during the period of Executive's employment hereunder; or (c) solicit,
hire or otherwise interfere with the Company relationship with any person then
or previously employed by the Company; provided, however, that, after the
termination of Executive's employment, Executive shall not be bound by the
Covenant set forth in this subparagraph following a material breach by the
Company of any of its obligations to the Executive hereunder or in the event of
the cessation or dissolution of the Company business. As used herein, “cessation
or dissolution” means total liquidation of the Company and does not include a
cessation of business due to any Change in Control. Nothing contained herein
shall prohibit Executive from owning up to 3% of the stock of a publicly traded
company that competes with the business of the Company or, following the
termination of the Executive’s employment with the Company, prevent the
Executive from being employed by or otherwise affiliated with a line of business
of another company that engages in multiple lines of business so long as the
Executive is not employed by, does not provide services with respect to and is
not otherwise involved in the line or lines of business of such other company
that compete with the Company.


10

--------------------------------------------------------------------------------

B.          Confidentiality.  During the Employment Term, and following the
termination of this Agreement for any reason for as long as the information
remains confidential, Executive shall not make any use, for the Executive’s own
benefit or for the benefit of a business or entity other than the Company, of
any verbal or written secret or confidential information. Such confidential
information shall include, but not be limited to, customer lists, trade secrets,
sales, marketing or consignment information, vendor lists or operational
resource information, forms, processes or procedures, budget and financial
statements or information, files, records, documents, compilation of data,
engineering drawings, computer print-outs, or any other data of or pertaining to
the Company, its business, customers and financial affairs, or its services not
generally known within the Company’s trade and which was acquired by the
Executive during the Executive’s affiliation with the Company. Executive shall
not remove from the Company premises or retain without the Company’s written
consent any of the Company’s confidential information as defined herein, or
copies thereof or extracts therefrom. Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, or data of the Company or its business or production operations
obtained by Executive during the Executive’s employment by the Company, which
shall not be generally known to the public or recognized as standard practice
(whether or not developed by Executive) and shall not, during the Executive’s
employment hereunder or after the termination of such employment, communicate or
divulge any such information, knowledge or data to any person, firm or
corporation other than the Company or persons, firms or corporations designated
by the Company. Executive acknowledges that this information is treated as
confidential by the Company, that the Company takes meaningful steps to protect
the confidentiality of this information, and that the Company has at all times
directed Executive to maintain the confidentiality of this information.
Immediately upon termination of this Agreement, Executive shall return all of
the Company’s property to it, including any and all copies of said property. 
Notwithstanding this provision or any provision in this Agreement to the
contrary, nothing contained in this Agreement is intended to nor shall it limit
or prohibit the Executive, or waive any right on his part, to make any good
faith reports to, initiate or engage in communication with, respond to any
inquiry from, otherwise provide information to, participate in any investigation
or proceeding that may be conducted by, or obtain any monetary recovery from,
any federal or state regulatory, self-regulatory, or enforcement agency or
authority, as provided for, protected under or warranted by applicable law, in
all events without notice to or consent of the Company.


C.          Ownership of Work Product.  Executive agrees that the Company shall
own all intellectual property including trade secrets, patents, patentable
inventions, discoveries and improvements that relate to the Company’s business
that Executive conceives, develops during the period of the Executive’s
employment with the Company or delivers to the Company while performing services
pursuant to this Agreement (“Work Product”). Executive further agrees to deliver
to the Company, and that the Company shall thereafter own for all purposes, all
Work Product conceived or developed by the Executive relating to the business of
the Company which does not otherwise belong to Employee's former employer or to
which the former employer has no legal right or claim. Executive hereby
irrevocably extinguishes for the benefit of the Company and its assigns any
moral right to the Work Product recognized by applicable law. All Work Product
shall be considered a work made for hire by Executive and owned by the Company.
If any of the Work Product may not, by operation of law, be considered work made
for hire by Executive for the Company, or if ownership of all right, title and
interest of the intellectual property rights therein shall not otherwise vest
exclusively in the Company, Executive agrees to assign, and upon creation
thereof automatically assign, without further consideration, the ownership of
all trade secrets, copyrights, patentable inventions, and other intellectual
property rights therein to the Company, its successors and assigns. The Company,
its successors, and assigns, shall have the right to obtain and hold in its or
their own name copyrights, patents, registrations and any other protection
available in the foregoing. For purposes hereof, a “trade secret” shall mean any
information, including, but not limited to, technical or nontechnical data,
formulae, patterns, compilations, programs, devices, methods, techniques,
drawings. processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that derive economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from their disclosure or use and are the subject of efforts that are reasonable
under the circumstances to maintain their secrecy. Executive agrees to perform,
upon the reasonable request of the Company and at no cost to the Company (other
than travel out of pocket costs where applicable), during or after the period(s)
that this Agreement remains in effect, such further acts as may be necessary or
desirable to transfer, perfect and defend the Company’s ownership of Work
Product, or to enforce the Company’s Work Product against third parties. When
requested, Executive shall promptly and at no cost to the Company (other than
travel out of pocket costs, where applicable): (a) execute, acknowledge and
deliver any requested affidavits and documents of assignment and conveyance; (b)
obtain and aid in the enforcement of copyright and, if applicable, patents with
respect to the Work Product in any countries; (c) provide testimony in
connection with any enforcement proceeding or any proceeding affecting the
right, title or interest of the Company in any Work Product; and (d) perform any
other acts deemed necessary or desirable to carry out the purposes of this
Agreement.


11

--------------------------------------------------------------------------------

D.         Inventions. All discoveries, designs, improvements, ideas and
inventions, whether patentable or not, relating to (or suggested by or resulting
from) products, services, or other technology of the Company or relating to (or
suggested by or resulting from) methods or processes used or usable in
connection with the business of the Company that have been, or may be,
conceived, developed or made by Executive during the Employment Term
(hereinafter “Inventions”), either solely or jointly with others, shall
automatically become the sole property of the Company. Executive shall
immediately disclose to the Company all such Inventions and shall, without
additional compensation, execute all assignments and other documents deemed
necessary by the Company to perfect the Company’s title thereto, or to the
patents issued thereon, or to otherwise secure and protect the Company’s 
property rights therein. These obligations shall continue beyond the termination
of Executive's employment with respect to Inventions conceived, developed or
made by Executive during employment with the Company. The Company acknowledges
and agrees that the provisions of this paragraph shall not apply to any
invention for which no equipment, supplies, facilities or trade secret (or
proprietary) information of the Company is used by Executive and which is
developed entirely on Executive's own time, unless (a) such invention related to
the business of the Company or to the Company’s actual or demonstrably
anticipated research or development; or (b) such invention results from any work
performed by Executive for the Company.


E.         Acknowledgment.  Executive acknowledges that all of the restrictions
set forth in this Section entitled “Covenants of the Executive” are reasonable
in scope, both individually and in the aggregate, and essential to the
preservation of the Company’s business and proprietary interests and that the
enforcement thereof will not in any manner preclude Executive, in the event of
Executive's termination of employment with the Company for any reason, from
becoming gainfully employed in such manner and to such extent as to provide a
standard of living for himself, the members of the Executive’s family, and those
dependent upon the Executive of at least the sort and fashion to which the
Executive and they have become accustomed and may expect. The Company and the
Executive further agree that if any particular provision or portion of this
Section 8 shall be adjudicated to be invalid or unenforceable, such adjudication
shall apply only with respect to the operation of such provision in the
particular jurisdiction in which such adjudication is made. The Company and
Executive also agree that in the event that any restriction herein shall be
found to be void or unenforceable if some part or parts thereof were deleted or
the period or area of application reduced, such restriction shall apply with
such modification as may be necessary to make it valid and enforceable to the
fullest extent possible consonant with applicable law.  In addition, pursuant to
the Defend Trade Secrets Act of 2016, the parties acknowledge that (a) an
individual may not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (i) is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document that is filed under seal in a lawsuit or other proceeding; and
(b) an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the employer’s trade secrets
to the attorney and use the trade secret information in the court proceeding if
the individual: (i) files any document containing the trade secret under seal;
and (ii) does not disclose the trade secret, except pursuant to court order.


12

--------------------------------------------------------------------------------

F.          Representations and Warranties.  Executive represents and warrants
to the Company as follows: (a) Executive is under no contractual or other
restriction or obligation which may conflict with or be inconsistent with the
execution of this Agreement or with the performing of any duties for the
Company, or any other rights of the Company; and (b) neither the Company nor any
of its affiliates nor any of their respective officers, directors, employees,
agents or employees has requested that Executive communicate or otherwise make
available to any such parties at any time any proprietary information, data,
trade secrets, or other confidential information belonging to Executive's former
employers or others.


G.          Severability.  All of the covenants of Executive contained in this
Section entitled “Covenants of the Executive” shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants. Both parties hereby
expressly agree that it is not the intention of either party to violate any
public policy, statutory or common law. If any sentence, paragraph, clause or
combination of the same of this Agreement is in violation of the law of any
state where applicable, such sentence, paragraph, clause or combination of the
same shall be void in the jurisdictions where it is unlawful, and the remainder
of such paragraph and this Agreement shall remain binding on the parties to the
extent that it may be lawfully done under existing applicable laws. In the event
that any part of any covenant of this Agreement is determined by a court of law
to be overly broad thereby making the covenant unenforceable, the parties hereto
agree, and it is their desire that such court shall substitute a judicially
enforceable limitation in its place, and that as so modified the covenant shall
be binding upon the parties as if originally set forth herein.


H.          Remedies.  The Executive agrees that irreparable harm would result
from any breach by Executive of the covenants of this Section 8 in particular,
and this Agreement in general, and that monetary damages alone would not provide
the Company adequate relief for any such breach. Accordingly, if Executive
breaches any covenant in this Section 8, the parties acknowledge that equitable
or injunctive relief in favor of the Company is a proper remedy, and nothing in
this Agreement shall be construed as precluding the Company from seeking such
equitable or injunctive relief in a court of competent jurisdiction for
Executive's violations of Section 8. Any award of equitable or injunctive relief
shall not preclude the Company from seeking or recovering any lawful
compensatory damages that may have resulted from a breach of the covenants of
this Agreement. Any waiver or failure to seek enforcement or remedy for any
breach or suspected breach of any covenant of Executive in this Agreement shall
not be deemed a waiver of such provision in the future. Furthermore, the
existence of any claim of Executive against the Company, whether based upon this
Agreement or otherwise, shall not operate as a defense to the Company
enforcement of any provision of this Agreement. Proceedings seeking equitable
and injunctive relief to enforce the terms of this Section 8 may be brought in
any court of competent jurisdiction.


13

--------------------------------------------------------------------------------

9           Indemnification.  Subject to the Company by-laws, to the fullest
extent allowed or permitted under any provision of applicable law, the Company
shall indemnify Executive against any losses, claims, damages or liabilities, or
expenses (including reasonable attorneys’ fees) incurred by Executive arising
out of any claim based upon acts performed or omitted to be performed by
Executive in connection with the Executive’s employment with the Company.


10.         Attorneys' Fees.  In any action brought by any party under this
Agreement to enforce any of its terms, or any appeal therefrom, each party shall
bear its own costs and expenses, including its own attorneys' fees; provided,
however, that the Executive (or the Executive’s estate or other beneficiaries,
as the case may be) will be entitled to reimbursement for reasonable costs and
expenses, including reasonable attorneys' fees, with respect to such action if
and to the extent that the Executive (or the Executive’s estate or other
beneficiaries, as the case may be) is the prevailing party.


11.         Cooperation. Executive agrees that, after the termination of the
Executive’s employment, the Executive  shall cooperate on a reasonable basis in
the truthful and honest prosecution and/or defense of any claim in which the
Company, its affiliates and/or its subsidiaries may have an interest (subject to
reasonable limitations and the Executive's other commitments concerning time and
place), which may include, without limitation, making himself available on a
reasonable basis to participate in any proceeding involving the Company, its
affiliates and/or its subsidiaries, appearing for depositions and testimony
without requiring a subpoena, and producing and/or providing any documents or
names of other persons with relevant information. The Company agrees to
reimburse Executive for all expenses reasonably incurred by him and to pay
reasonable compensation to Executive for and in connection with services
provided by the Executive pursuant to this section.


12.         Travel Restrictions.  As is reasonable, Executive has the right to
refuse travel to destinations deemed politically unstable or otherwise hostile
and/or those that may represent a danger to the Executive's health and
well-being.


13.         Notices.  Any notices permitted or required under this Agreement
shall be deemed given upon the date of personal delivery or forty-eight (48)
hours after deposit in the United States mail, postage fully paid, certified
mail, return receipt requested, addressed to the Company at its principal
headquarters address and to the Executive at the Executive’s last address on
record with the Company.  Either party may change the address to which notices
to such party shall be delivered personally or mailed by giving notice thereof
to the other party hereto in accordance with the terms of this Section 13.


14

--------------------------------------------------------------------------------

14.         Venue; Jurisdiction.  The validity, construction, interpretation,
and enforceability of this Agreement shall be determined and governed by the
laws (procedural and substantive) of the State of New Jersey without giving
effect to the principles of conflicts of law. For the purpose of litigating any
dispute that arises under this Agreement, the parties hereby consent to
exclusive jurisdiction of, and agree that such litigation shall be conducted in,
any state or federal court located in the State of New Jersey.


15.         Binding Effect; Assignment.  Executive shall not, without the prior
written consent of the Company, assign, transfer, or otherwise convey this
Agreement, or any right or interest herein. This Agreement, and all rights and
obligations of the Company or any of its successors, may be assigned or
otherwise transferred to any of its successors and shall be binding upon and
inure to the benefit of its successors. As used herein, the term “successor”
shall mean any person, corporation or other entity that, by merger,
consolidation, purchase of stock, assets, liquidation, voluntary or involuntary
assignment, or otherwise, acquires all or a substantial part of the assets of
the Company or succeeds to one or more lines of business of the Company.


16.         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, understandings and arrangements, both oral and
written, between the parties hereto with respect to such subject matter, it
being understood that this Agreement shall expressly supersede any employment
agreement between Executive and the Company, and any amendments thereto. This
Agreement may not be modified, amended, altered or rescinded in any manner,
except by written instrument signed by all of the parties hereto; provided,
however, that any waiver by either party with respect to any provision hereof,
or the breach of any provision hereof by the other party, need be signed only by
the party waiving such provision or breach; and provided, further, that the
waiver by either party hereto of a breach or compliance with any provision of
this Agreement shall not operate nor be construed as a waiver of any subsequent
breach or compliance.


17.         Severability.  In case any one or more of the provisions of this
Agreement shall be held by any court of competent jurisdiction to be illegal,
invalid or unenforceable in any respect, the remainder of this Agreement, or the
application of such provision to persons or circumstances other than those to
which it is held to be illegal, invalid, or unenforceable, shall not be affected
thereby.


18.         Section Headings.  The section headings contained in this Agreement
are for reference purposes only and shall not affect in any manner the meaning
or interpretation of this Agreement.


19.         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.


20.         Survival. The provisions of Sections 6-11 and 13-20 of this
Agreement shall survive any termination of this Agreement and the termination of
Executive's employment by either party for any reason.


15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.


AQUESTIVE THERAPEUTICS, INC.
 
EXECUTIVE
         
/s/ Keith J. Kendall
 
/s/ Lori Braender
 
Keith J. Kendall
 
Lori Braender
 



16

--------------------------------------------------------------------------------

EXHIBIT A
GENERAL RELEASE


In exchange for certain payments and benefits to be provided to me by Aquestive
Therapeutics, Inc. pursuant to the Employment Agreement dated as of ___________,
2018, between the undersigned executive (the “Executive”) and Aquestive
Therapeutics, Inc., the Executive hereby knowingly and voluntarily waives,
releases and discharges Aquestive Therapeutics, Inc., its predecessors,
successors, parent corporations, subsidiaries, affiliates and each of their
employees, officers and directors, agents, trustees, and fiduciaries (the
“Company”) from any and all claims, liabilities, demands, and causes of action,
which the Executive  may have or claim to have against the Company, including
any and all claims arising out of or relating in any way to the Executive's
employment and/or separation of employment from the Company. This General
Release specifically waives and releases all rights, claims, causes of action,
demands, and liabilities which may arise up to and including the date the
Executive signs this General Release. This General Release does not, however,
waive or release any rights or claims which may arise after the date the
Executive signs this General Release. This General Release of claims includes,
but is not limited to:


a..          all State and Federal statutory claims including, but not limited
to, claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Older Worker Benefit Protection Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
Sarbanes-Oxley Act, the Employee Retirement Income Security Act, the Fair Labor
Standards Act, the Worker Adjustment and Retraining Notification Act, the New
Jersey Law Against Discrimination, the New Jersey Civil Rights Act, the New
Jersey Civil Union Act, the New Jersey Wage and Hour Law, the New Jersey
Conscientious Employee Protection Act, the New Jersey Domestic Partnership Act,
and the New Jersey Family Leave Act;


b.           All claims arising under the United States and New Jersey
Constitutions;


c.           All claims arising under any Executive Order or derived from or
based upon any State or Federal regulations;


d.          All common law claims including, but not limited to, claims for
wrongful or constructive discharge, public policy claims, retaliation claims,
claims for breach of an express or implied contract, claims for breach of an
implied covenant of good faith and fair dealing, intentional infliction of
emotional distress, defamation, fraud, conspiracy, loss of consortium, tortious
interference with contract or prospective economic advantage, promissory
estoppel and negligence;


e.           All claims for any compensation including, but not limited to, back
wages, front pay, overtime pay, bonuses or awards, fringe benefits,
reinstatement, retroactive seniority, pension benefits, or any other form of
economic loss;




f..           All claims for personal injury including, but not limited to,
physical injury, mental anguish, emotional distress, pain and suffering,
embarrassment, humiliation, damage to name or reputation, liquidated damages,
and punitive damages; and


17

--------------------------------------------------------------------------------

g.           All claims for costs and attorneys' fees.


The Executive hereby acknowledges that the Company is advising the Executive in
writing that the Executive  should consult with an attorney prior to executing
this General Release. The Executive hereby states that the Executive  has had
the opportunity to discuss this General Release with whomever the Executive
wished, including an attorney of the Executive’s own choosing. The Executive
further states that the Executive  has had the opportunity to read, review, and
consider all of the provisions of this General Release; that the Executive
understands its provisions and its binding effect on him; and that the Executive
is entering into this General Release freely, voluntarily, and without duress or
coercion. The Executive acknowledges that the Executive  has not relied upon the
Company employees, officers or directors, counsel, agents or accountants for any
legal, tax or other advice, and the Executive has, to the extent the Executive
deems necessary, consulted with the Executive’s own advisors as to these
matters. The Executive represents that the Executive  has not filed any
grievance, charge, claim, or complaint of any kind seeking personal recovery or
personal injunctive relief against the Company or any of its owners, officers,
directors, employees or agents, with respect to any matter, including but not
limited to, the Executive’s employment with the Company and/or the separation of
that employment. Nothing contained in this paragraph shall prohibit the
Executive from (a) bringing any action to enforce the terms of this Agreement
and General Release; (b) filing a timely charge or complaint with the Equal
Employment Opportunity Commission (“EEOC”) regarding the validity of this
Agreement and General Release; (c) filing a timely charge or complaint with the
EEOC or participating in any investigation or proceeding conducted by the EEOC
regarding any claim of employment discrimination (although the Executive has
waived any right to personal recovery or personal injunctive relief in
connection with any such charge or complaint); (d) initiating or engaging in
communication with, responding to any inquiry from, or otherwise providing
information to, any other federal or state regulatory, self-regulatory or
enforcement agency or authority; or (e) seeking or obtaining an award under the
whistleblower provisions of the federal securities laws.


The Executive understands that the Executive  has twenty-one (21) calendar days
within which to consider this General Release before signing it. The Executive
also understands that the Executive  is free to use as much of the twenty-one
(21) calendar day period as the Executive  wishes or considers necessary before
deciding to sign this General Release. The Executive may revoke the Executive’s
signature of this General Release within seven (7) calendar days of signing it
by delivering written notice of revocation to the Director of Human Resources of
the Company, 30 Technology Drive South, Warren, New Jersey 07059. If Executive
has not revoked the Executive’s signature of this General Release by written
notice delivered within the seven (7) calendar day period, it becomes effective
immediately thereafter.


The Executive understands that the Executive’s failure or refusal to execute
this General Release or the Executive’s timely revocation of this General
Release will result in forfeiture of any severance payments and benefits.


18

--------------------------------------------------------------------------------

BY SIGNING THIS GENERAL RELEASE, THE EXECUTIVE ACKNOWLEDGES THAT:


THE EXECUTIVE HAS READ IT;


THE EXECUTIVE UNDERSTANDS IT AND KNOWS THAT HE/SHE IS GIVING UP IMPORTANT
RIGHTS;


THE EXECUTIVE AGREES WITH EVERYTHING IN IT;


THE EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING
THIS GENERAL RELEASE; AND


THE EXECUTIVE HAS SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY.


EXECUTIVE





 

[__________]   
 
AQUESTIVE THERAPEUTICS, INC.
        
 

 By:
 

  Name:
    Title:
 




19

--------------------------------------------------------------------------------